Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                         Main Document    Page 1 of 237
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                         Main Document    Page 2 of 237
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                         Main Document    Page 3 of 237
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                         Main Document    Page 4 of 237




                                                                       EXHIBIT "1"
                                                                       Page 4
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                         Main Document    Page 5 of 237




                                                                       EXHIBIT "1"
                                                                       Page 5
                 \'
                    Case 8:17-bk-10706-ES



                               1
                                                      •   Main Document    Page 6 of 237
                                                                                                •
                                                         Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00



                                           Petitioner Betsy Boyd ("Petitioner") alleges as follows:
                                                                                                                           Desc




                               2           1.     This Petition relates to the above-captioned action pending in this Court.         In

                               3   addition, the arbitration agreement that Petitioner hereby seeks to enforce provides that the

                               4   arbitration shall be held in Los Angeles, California.        Accordingly, venue for this Petition

                               5   properly lies in this Court.

                               6           2.     On or about February 20, 2003, Petitioner entered into a written agreement with

                               7   Respondent John Bral ("Respondent") and Barry Beitler ("Beitler") entitled "Operating

                               8   Agreement of Westcliff Investors, LLC, a California Limited Liability Company" (the

                               9   "Agreement"). As reflected by the Agreement, Petitioner, Respondent and Beitler (collectively,

                        10         the "Members") formed, and are the sole members of, Westcliff Investors, LLC ("Westcliff'). A

                        11         copy of the Agreement is attached hereto as Exhibit "A" and is incorporated herein by reference.

                        12                 3.     The Agreement concerns, among other things, (a) the operation, accounting, and

                        13         potential dissolution of Westcliff and (b) the respective rights, duties and obligations of the

                        14         Members with respect to Westcliff.

                        15                 4.     Section 12.6 at page 16 of the Agreement sets forth the Members' agreement to

                        16         binding arbitration of any dispute arising from the Agreement as follows [emphasis added]:

                        17                         Arbitration. Except as otherwise provided in this Agreement, any controversy

                        18                         between the parties arising out of this Agreement shall be submitted to the

                        19                         American Arbitration Association for arbitration in Los Angeles, California.

                        20                         The costs of the arbitration, including any American Arbitration Association

   C)                   21                         administration fee, the arbitrator's fee, and costs for the use of facilities

   ··..                 22                         during the hearings, shall be borne equally by the parties to the arbitration.

                        23                         Attorneys' fees may be awarded to the prevailing or most prevailing party at
  ,:_()
                        24                         the discretion of the arbitrator. The provisions of Sections 1282.6, 1283, and
       .,
  t_\.~
                        25                         1283.05 of the California Code of Civil Procedure apply to the arbitration.
  c:)
                        26                         The arbitrator shall not have any power to alter, amend, modify or change any

                        27                         of the terms of this Agreement nor to grant any remedy which is· either

                        28
LEVY, SMALL & lALLAS
   A,AIITNU1!1HIPll'<ClUOINC
l'l!OflSSION"1C°"l'ORAllONS
  81 5 MolUGA ORI\'(
Los A"ICEllS, CA 90049
                                                                            2
                                                                                                                       EXHIBIT "1"
                                                      PETITION OF BETSY BOYD TO COMPEL ARBITRATION                     Page 6
              ,.Case 8:17-bk-10706-ES



                           1
                                                   •    Main Document    Page 7 of 237
                                                                                               •
                                                       Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00                      Desc



                                                prohibited by the terms of this Agreement, or not available in a court of law.

                           2                    The decision of the arbitrator shall be final, binding and non-appealable.

                           3           5.      On or about November 20, 2013, Respondent commenced the above-captioned

                           4   action in Orange County Superior Court.

                           5           6.      Petitioner was not served with the Summons and Complaint in this action until

                           6   June 2, 2014.

                           7           7.      Pursuant to an order dated June 16, 2014, before Petitioner was required to respond

                           8   to the Complaint, the Orange County Superior Court ordered the above-captioned action

                           9   transferred to this Court. On August 7, 2014, Petitioner received the initial notice from this

                     10        Court of the case number and judicial assignment in this Court.

                     11                8.      On July 1, 2014, Petitioner informed Respondent that Petitioner intended to file a

                     12        petition to compel arbitration.       Having signed the Agreement, Respondent is aware of the

                     13        arbitration agreement therein, yet Respondent has not agreed to dismiss or stay this action and

                     14        proceed, if it all, in arbitration.

                     15                9.      On August 13, 2014, Petitioner demanded that Respondent submit his alleged

                     16        claims herein to arbitration. Despite Petitioner's demand, Respondent has refused to submit his

                     17        alleged claims herein to arbitration as required by the Agreement.

                     18                10.     The claims alleged by Respondent against Petitioner in his Complaint herein are

                     19        within the scope of the mandatory arbitration provision of the Agreement and therefore must be

                    20         arbitrated. The two causes of action alleged by Respondent against Petitioner in the Complaint

  C)                21         are for involuntary dissolution of Westcliff and for an accounting of Westcliff. Whether or not
  co
   -\.
                    22         Respondent is entitled to any of the relief that he seeks, each of Respondent's alleged causes of
  t--"
                    23         action against Petitioner is a dispute between Members that concerns Westcliff s operation, or
 (0
 ...                24         potential dissolution, and arises under the Agreement.
 t··.)
                    25                 11.     Petitioner is informed and believes, and thereon alleges, that there is no party
 (:)
 t-..;,.
                    26         necessary to the arbitration of the disputes between Respondent and Petitioner alleged herein that
  1'·
 ,+..?::.

                    27         is not a party to the Agreement or is not otherwise bound by the arbitration provisions therein.

                    28
LEVY, SMALL   & lAllAS
 APAAINlllSHJPINCllJOINC
PROH5SIONAlCOl!POAAllONS
  815 MoRAGA ORM
LOS ANGEUS, CA 90049
                                                                         3
                                                                                                                      EXHIBIT "1"
                                                   PETITION OF BETSY BOYD TO COMPEL ARBITRATION                       Page 7
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                         Main Document    Page 8 of 237




                                                                       EXHIBIT "1"
                                                                       Page 8
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                         Main Document    Page 9 of 237




                                                                       EXHIBIT "1"
                                                                       Page 9
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 10 of 237




                                                                       EXHIBIT "1"
                                                                       Page 10
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 11 of 237




                                                                       EXHIBIT "1"
                                                                       Page 11
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 12 of 237




                                                                       EXHIBIT "1"
                                                                       Page 12
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 13 of 237




                                                                       EXHIBIT "1"
                                                                       Page 13
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 14 of 237




                                                                       EXHIBIT "1"
                                                                       Page 14
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 15 of 237




                                                                       EXHIBIT "1"
                                                                       Page 15
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 16 of 237




                                                                       EXHIBIT "1"
                                                                       Page 16
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 17 of 237




                                                                       EXHIBIT "1"
                                                                       Page 17
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 18 of 237




                                                                       EXHIBIT "1"
                                                                       Page 18
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 19 of 237




                                                                       EXHIBIT "1"
                                                                       Page 19
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 20 of 237




                                                                       EXHIBIT "1"
                                                                       Page 20
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 21 of 237




                                                                       EXHIBIT "1"
                                                                       Page 21
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 22 of 237




                                                                       EXHIBIT "1"
                                                                       Page 22
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 23 of 237




                                                                       EXHIBIT "1"
                                                                       Page 23
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 24 of 237




                                                                       EXHIBIT "1"
                                                                       Page 24
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 25 of 237




                                                                       EXHIBIT "1"
                                                                       Page 25
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 26 of 237




                                                                       EXHIBIT "1"
                                                                       Page 26
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 27 of 237




                                                                       EXHIBIT "1"
                                                                       Page 27
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 28 of 237




                                                                       EXHIBIT "1"
                                                                       Page 28
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 29 of 237




                                                                       EXHIBIT "1"
                                                                       Page 29
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 30 of 237




                                                                      EXHIBIT "2"
                                                                      Page 30
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 31 of 237




                                                                       EXHIBIT "2"
                                                                       Page 31
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 32 of 237




                                                                       EXHIBIT "2"
                                                                       Page 32
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 33 of 237




                                                                       EXHIBIT "2"
                                                                       Page 33
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 34 of 237




                                                                       EXHIBIT "2"
                                                                       Page 34
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 35 of 237




                                                                       EXHIBIT "2"
                                                                       Page 35
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 36 of 237




                                                                       EXHIBIT "2"
                                                                       Page 36
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 37 of 237




                                                                       EXHIBIT "2"
                                                                       Page 37
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 38 of 237




                                                                       EXHIBIT "2"
                                                                       Page 38
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 39 of 237




                                                                       EXHIBIT "2"
                                                                       Page 39
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 40 of 237




                                                                       EXHIBIT "2"
                                                                       Page 40
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 41 of 237




                                                                       EXHIBIT "2"
                                                                       Page 41
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 42 of 237




                                                                       EXHIBIT "2"
                                                                       Page 42
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 43 of 237




                                                                       EXHIBIT "2"
                                                                       Page 43
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 44 of 237




                                                                       EXHIBIT "2"
                                                                       Page 44
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 45 of 237




                                                                       EXHIBIT "2"
                                                                       Page 45
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 46 of 237




                                                                       EXHIBIT "2"
                                                                       Page 46
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 47 of 237




                                                                       EXHIBIT "2"
                                                                       Page 47
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 48 of 237




                                                                       EXHIBIT "2"
                                                                       Page 48
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 49 of 237




                                                                       EXHIBIT "2"
                                                                       Page 49
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 50 of 237




                                                                       EXHIBIT "2"
                                                                       Page 50
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 51 of 237




                                                                       EXHIBIT "2"
                                                                       Page 51
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 52 of 237




                                                                       EXHIBIT "2"
                                                                       Page 52
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 53 of 237




                                                                       EXHIBIT "2"
                                                                       Page 53
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 54 of 237




                                                                       EXHIBIT "2"
                                                                       Page 54
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 55 of 237




                                                                       EXHIBIT "2"
                                                                       Page 55
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 56 of 237




                                                                       EXHIBIT "2"
                                                                       Page 56
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 57 of 237




                                                                       EXHIBIT "2"
                                                                       Page 57
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 58 of 237




                                                                       EXHIBIT "2"
                                                                       Page 58
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 59 of 237




                                                                       EXHIBIT "2"
                                                                       Page 59
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 60 of 237




                                                                       EXHIBIT "2"
                                                                       Page 60
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 61 of 237




                                                                       EXHIBIT "2"
                                                                       Page 61
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 62 of 237




                                                                       EXHIBIT "2"
                                                                       Page 62
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 63 of 237




                                                                       EXHIBIT "2"
                                                                       Page 63
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 64 of 237




                                                                       EXHIBIT "2"
                                                                       Page 64
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 65 of 237




                                                                       EXHIBIT "2"
                                                                       Page 65
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 66 of 237




                                                                       EXHIBIT "2"
                                                                       Page 66
                                                    •                                                                    •
         Case 8:17-bk-10706-ES                              Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00                                 Desc
                                                            Main Document    Page 67 of 237




                    12.      Beitler Anpoin1cd Allomey-in Fncl. Bml's hereby irrevocably nppoinls l3citlcr as Bml's
                   nllomcy-in-foct ("Allorncy"), which uppoi111111cnt is couplccl with nn inlcresl, willi full uuthority
                   in pince nnd s1end of Brnl nnd in the nnmc of llrol, lo take the following nclion in Seclion 12.l
                   herein in the event llrnt Arni foils to nssign uml transfer 10 Beitler 11ml percenlnge of Brnl's
                   Westcliff Membership lulcresl as pruvidcd in Section 9.1 of' this Agreement on or before (he 35'"
                   clny oiler which lhe Deli1ult has occmTcd ("Effcclivc Oalc").

                            12.1    Power of i\uorney. A8 of the Effective Dntc nnd subject to the condition thot
                   Urn! has not assigned und tmni;forred to 13ciller thot pcrcentngc of Urnl's Wcslcliff Membership
                   Interest as provided in Section 9.1 of Ihis /\grccmcnt, Beitler shall hnve full nuthority and power
                   under the A110111oy to assign nnd trnnsfcr thnl pcrcenlagc of Brnl 's WestelilT Membership !merest
                   lo Beitler ns provided in Section 9.1 of' this /\grccmcnl under the nssignment fonn nppendcd
                   hereto ns Exhibit "ll" ("Assignment Form"). The percentage or membcrshi11 interest to be
                   lnmsl'erred nnd assigned lo Beitler under the Auorncy shnll not exceed that wl1ich is expressly
                   permitted under Section 9.1. Notwithslunding 1111ythi11g to the co11trnry in lhis Agreement, the
                   effective dntc of the nssignmenl ond transfer shall be lhe date or Default first occurring 1111d not
                   any subsequent dntc ("Assignment Date").

                                        12.1.1 Tcn11inolio11 or Power of Attornc1•. Bcillcr's power of /\ttomey shall
                   lcrminnlc upon the first to occur: (i) Pnymcnt in full by 13ml lo Ueitlcr on or before the Mnturity
                   Dnle; (ii) the nssigmncnl nnd tmnsfor from 13ml lo Uei1lcr of the perccmagc of Bn11's Westcliff
                   Mcmb-::rship Interest lo Beitler os provided in Section 9.1. or lhis Agrccmenl; or (iii) December
                   3 I, 2ll l l, unless otherwise extended in writing by mutal agreement of Beil Ier mid Brnl.

                                12.2          Assignmenl           Fo1111.   8ml ncknowlcdgcs, nf'linns and agrees lhnl the Assignment
                   Fonn shall be n sumcienl form in which lo fully nml complclcly nssig11 nncl trnnsfcr lo Beitler lhot
                   percemnge of Brnl 's Wcstclill' l\fomhership lnlercsl from Brnl 10 Beillcr, mul Beitler is au1hori1.e<l
                   to sign 13ml 's nnmc lo !he Assi1,~11ncnl Porm os his /\Horney and 10 insert the Assignment Onie.
                   8ml lurlhcr ncknowledgcs nnd ngrccs tlml Assignment r-orm shull be in complinnce with the
                   lmnsfcr of' n membership intercsl in Weslcllff under the Westeliff O11crnting Agreement, if or os
                   umendcd ("Wcstcliff Opcmting Agrccinc111"), nnd to the ex1cn1 !here is ony conflict in the
                   Wcs1cliff Opcrnting Agrccmcnl wilh this Agreement, this /\grcement shull supersede 1111d conlrol
                   between Brnl nnd Beitler. F11rlhc1·, !Jrnl hereby wnivcs any right, claim or defense to object lo the
                   Assignmcnl Form ns being ine1Tcc1ive under lhc Westwood Opcrnling Agreement in trnnslerring
                   nnd nssigning to Beitler the Westcliff mcmhcrship interests in this Agrccmcnl. Bra! olso
                   neknowledges, uffirms 1111d ugrecs, lhnl nlicr nny ossignmcnt nncl tnmsfcr lo 13eillcr under this
                   Seclion 12, Uciller shall enjoy nll privileges nnc.1 benefits of membership in Westcliff ns of the
                   Assignment Dote with· regnrd tu the pcrecntnge membership Interest tmnslcrrcd and nssigncd to
                   Beitler under Section 9.1.       ·
t·· ';             13.     Jokotsky. Bro! ncknowlcdgcs nn<i ngrecs 1i1111 Beitler !urn no linbilily or obligntion lo
                   Jnkolsky nml tlrnt the p,1ymcnl to .fnkoll:ky is II scpnrnte nnd private muller between Brnl nnd
                   Jnkotsky.

                   14.      lliJiputo. [n lhe event thal there is nny dispulc dcmnncl, cluim, churgc or disngreemenl
(!)                (eollcclivcly, "Dispule") betwccn Drnl and Beitler regnrding nny nmller or thing rclnted to, nrising
                   out or ur connected to lhis Agreement, lhe l'arlics agree lhnl such Dispute shall be fully nnd
                   linally acljudiculed und determined by II privn1c judge trinl, before n retired Los /\ngclcs County
t', ';
   ~
                   Superior Judge mutunlly selected by Brnl nnd Beitler 11ml held in the County of' Los Angeles. If
                   Bcillcr and Brnl cunmit ngrcc to the sci eel ion or a rel ired judge, either l3eillcr or Brnl may pclition
()                 the 1.m Angeles Supe1'ior Court to dcRignntc nm\ nppoinl u rclircd pri7j1clgc fron:,JAMS - Los
                                                                                   l'ugc7ul'II '       ~                 ·
                                                                                                       Jll -         lll_l_ _ _
 (:)               lkitll.'r Or.ii ltl'\"UIIClli<lliun Fin:1107 2l) 11
                   1J:27   AM



                                                                                                                                         EXHIBIT "2"
                                                                                                                                         Page 67
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 68 of 237




                                                                       EXHIBIT "2"
                                                                       Page 68
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 69 of 237




                                                                       EXHIBIT "2"
                                                                       Page 69
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 70 of 237




                                                                       EXHIBIT "2"
                                                                       Page 70
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 71 of 237




                                                                       EXHIBIT "2"
                                                                       Page 71
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 72 of 237




                                                                       EXHIBIT "2"
                                                                       Page 72
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 73 of 237




                                                                       EXHIBIT "2"
                                                                       Page 73
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 74 of 237




                                                                       EXHIBIT "2"
                                                                       Page 74
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 75 of 237




                                                                       EXHIBIT "2"
                                                                       Page 75
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 76 of 237




                                                                       EXHIBIT "2"
                                                                       Page 76
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 77 of 237




                                                                       EXHIBIT "2"
                                                                       Page 77
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 78 of 237




                                                                       EXHIBIT "2"
                                                                       Page 78
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 79 of 237




                                                                       EXHIBIT "2"
                                                                       Page 79
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 80 of 237




                                                                       EXHIBIT "2"
                                                                       Page 80
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 81 of 237




                                                                       EXHIBIT "2"
                                                                       Page 81
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 82 of 237




                                                                       EXHIBIT "2"
                                                                       Page 82
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 83 of 237




                                                                       EXHIBIT "2"
                                                                       Page 83
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 84 of 237




                                                                       EXHIBIT "2"
                                                                       Page 84
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 85 of 237




                                                                       EXHIBIT "2"
                                                                       Page 85
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 86 of 237




                                                                       EXHIBIT "2"
                                                                       Page 86
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 87 of 237




                                                                       EXHIBIT "2"
                                                                       Page 87
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 88 of 237




                                                                       EXHIBIT "2"
                                                                       Page 88
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 89 of 237




                                                                       EXHIBIT "2"
                                                                       Page 89
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 90 of 237




                                                                       EXHIBIT "2"
                                                                       Page 90
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 91 of 237




                                                                       EXHIBIT "2"
                                                                       Page 91
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 92 of 237




                                                                       EXHIBIT "2"
                                                                       Page 92
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 93 of 237




                                                                       EXHIBIT "2"
                                                                       Page 93
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 94 of 237




                                                                       EXHIBIT "2"
                                                                       Page 94
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 95 of 237




                                                                       EXHIBIT "2"
                                                                       Page 95
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 96 of 237




                                                                       EXHIBIT "2"
                                                                       Page 96
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 97 of 237




                                                                       EXHIBIT "2"
                                                                       Page 97
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 98 of 237




                                                                       EXHIBIT "2"
                                                                       Page 98
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document    Page 99 of 237




                                                                       EXHIBIT "2"
                                                                       Page 99
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 100 of 237




                                                                       EXHIBIT "2"
                                                                       Page 100
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 101 of 237




                                                                       EXHIBIT "2"
                                                                       Page 101
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 102 of 237




                                                                       EXHIBIT "2"
                                                                       Page 102
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 103 of 237




                                                                       EXHIBIT "2"
                                                                       Page 103
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 104 of 237




                                                                       EXHIBIT "2"
                                                                       Page 104
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 105 of 237




                                                                       EXHIBIT "2"
                                                                       Page 105
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 106 of 237




                                                                       EXHIBIT "2"
                                                                       Page 106
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 107 of 237




                                                                       EXHIBIT "2"
                                                                       Page 107
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 108 of 237




                                                                       EXHIBIT "2"
                                                                       Page 108
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 109 of 237




                                                                       EXHIBIT "2"
                                                                       Page 109
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 110 of 237




                                                                       EXHIBIT "2"
                                                                       Page 110
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 111 of 237




                                                                       EXHIBIT "2"
                                                                       Page 111
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 112 of 237




                                                                       EXHIBIT "2"
                                                                       Page 112
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 113 of 237




                                                                       EXHIBIT "2"
                                                                       Page 113
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 114 of 237




                                                                       EXHIBIT "2"
                                                                       Page 114
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 115 of 237




                                                                       EXHIBIT "2"
                                                                       Page 115
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 116 of 237




                                                                       EXHIBIT "2"
                                                                       Page 116
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 117 of 237




                                                                       EXHIBIT "2"
                                                                       Page 117
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 118 of 237




                                                                       EXHIBIT "2"
                                                                       Page 118
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 119 of 237




                                                                       EXHIBIT "2"
                                                                       Page 119
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 120 of 237




                                                                       EXHIBIT "2"
                                                                       Page 120
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 121 of 237




                                                                       EXHIBIT "2"
                                                                       Page 121
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 122 of 237




                                                                       EXHIBIT "2"
                                                                       Page 122
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 123 of 237




                                                                       EXHIBIT "2"
                                                                       Page 123
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 124 of 237




                                                                       EXHIBIT "2"
                                                                       Page 124
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 125 of 237




                                                                       EXHIBIT "2"
                                                                       Page 125
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 126 of 237




                                                                       EXHIBIT "2"
                                                                       Page 126
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 127 of 237




                                                                       EXHIBIT "2"
                                                                       Page 127
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 128 of 237




                                                                       EXHIBIT "2"
                                                                       Page 128
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 129 of 237




                                                                       EXHIBIT "2"
                                                                       Page 129
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 130 of 237




                                                                       EXHIBIT "2"
                                                                       Page 130
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 131 of 237




                                                                       EXHIBIT "2"
                                                                       Page 131
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 132 of 237




                                                                       EXHIBIT "2"
                                                                       Page 132
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 133 of 237




                                                                       EXHIBIT "2"
                                                                       Page 133
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 134 of 237




                                                                       EXHIBIT "2"
                                                                       Page 134
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 135 of 237




                                                                       EXHIBIT "2"
                                                                       Page 135
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 136 of 237




                                                                       EXHIBIT "2"
                                                                       Page 136
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 137 of 237




                                                                       EXHIBIT "2"
                                                                       Page 137
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 138 of 237




                                                                       EXHIBIT "2"
                                                                       Page 138
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 139 of 237




                                                                       EXHIBIT "2"
                                                                       Page 139
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 140 of 237




                                                                       EXHIBIT "2"
                                                                       Page 140
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 141 of 237




                                                                       EXHIBIT "2"
                                                                       Page 141
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 142 of 237




                                                                       EXHIBIT "2"
                                                                       Page 142
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 143 of 237




                                                                       EXHIBIT "2"
                                                                       Page 143
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 144 of 237




                                                                       EXHIBIT "2"
                                                                       Page 144
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 145 of 237




                                                                       EXHIBIT "2"
                                                                       Page 145
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 146 of 237




                                                                       EXHIBIT "2"
                                                                       Page 146
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 147 of 237




                                                                       EXHIBIT "2"
                                                                       Page 147
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 148 of 237




                                                                       EXHIBIT "2"
                                                                       Page 148
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 149 of 237




                                                                       EXHIBIT "2"
                                                                       Page 149
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 150 of 237




                                                                       EXHIBIT "2"
                                                                       Page 150
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 151 of 237




                                                                       EXHIBIT "2"
                                                                       Page 151
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 152 of 237




                                                                       EXHIBIT "2"
                                                                       Page 152
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 153 of 237




                                                                       EXHIBIT "2"
                                                                       Page 153
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 154 of 237




                                                                       EXHIBIT "2"
                                                                       Page 154
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 155 of 237




                                                                       EXHIBIT "2"
                                                                       Page 155
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 156 of 237




                                                                       EXHIBIT "2"
                                                                       Page 156
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 157 of 237




                                                                       EXHIBIT "2"
                                                                       Page 157
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 158 of 237




                                                                       EXHIBIT "2"
                                                                       Page 158
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 159 of 237




                                                                       EXHIBIT "2"
                                                                       Page 159
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 160 of 237




                                                                       EXHIBIT "2"
                                                                       Page 160
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 161 of 237




                                                                       EXHIBIT "2"
                                                                       Page 161
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 162 of 237




                                                                       EXHIBIT "2"
                                                                       Page 162
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 163 of 237




                                                                       EXHIBIT "2"
                                                                       Page 163
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 164 of 237




                                                                       EXHIBIT "2"
                                                                       Page 164
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 165 of 237




                                                                       EXHIBIT "2"
                                                                       Page 165
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 166 of 237




                                                                       EXHIBIT "2"
                                                                       Page 166
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 167 of 237




                                                                       EXHIBIT "2"
                                                                       Page 167
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 168 of 237




                                                                       EXHIBIT "2"
                                                                       Page 168
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 169 of 237




                                                                       EXHIBIT "2"
                                                                       Page 169
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 170 of 237




                                                                       EXHIBIT "2"
                                                                       Page 170
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 171 of 237




                                                                       EXHIBIT "2"
                                                                       Page 171
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 172 of 237




                                                                       EXHIBIT "2"
                                                                       Page 172
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 173 of 237




                                                                       EXHIBIT "2"
                                                                       Page 173
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 174 of 237




                                                                       EXHIBIT "2"
                                                                       Page 174
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 175 of 237




                                                                       EXHIBIT "2"
                                                                       Page 175
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 176 of 237




                                                                       EXHIBIT "2"
                                                                       Page 176
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 177 of 237




                                                                       EXHIBIT "2"
                                                                       Page 177
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 178 of 237




                                                                       EXHIBIT "2"
                                                                       Page 178
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 179 of 237




                                                                       EXHIBIT "2"
                                                                       Page 179
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 180 of 237




                                                                       EXHIBIT "2"
                                                                       Page 180
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 181 of 237




                                                                       EXHIBIT "2"
                                                                       Page 181
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 182 of 237




                                                                       EXHIBIT "2"
                                                                       Page 182
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 183 of 237




                                                                       EXHIBIT "2"
                                                                       Page 183
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 184 of 237




                                                                       EXHIBIT "2"
                                                                       Page 184
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 185 of 237




                                                                       EXHIBIT "2"
                                                                       Page 185
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 186 of 237




                                                                       EXHIBIT "2"
                                                                       Page 186
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 187 of 237




                                                                       EXHIBIT "2"
                                                                       Page 187
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 188 of 237




                                                                       EXHIBIT "2"
                                                                       Page 188
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 189 of 237




                                                                       EXHIBIT "2"
                                                                       Page 189
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 190 of 237




                                                                       EXHIBIT "2"
                                                                       Page 190
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 191 of 237




                                                                       EXHIBIT "2"
                                                                       Page 191
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 192 of 237




                                                                       EXHIBIT "2"
                                                                       Page 192
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 193 of 237




                                                                       EXHIBIT "2"
                                                                       Page 193
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 194 of 237




                                                                       EXHIBIT "2"
                                                                       Page 194
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 195 of 237




                                                                       EXHIBIT "2"
                                                                       Page 195
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 196 of 237




                                                                       EXHIBIT "2"
                                                                       Page 196
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 197 of 237




                                                                       EXHIBIT "2"
                                                                       Page 197
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 198 of 237




                                                                       EXHIBIT "2"
                                                                       Page 198
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 199 of 237




                                                                       EXHIBIT "2"
                                                                       Page 199
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 200 of 237




                                                                       EXHIBIT "2"
                                                                       Page 200
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 201 of 237




                                                                       EXHIBIT "2"
                                                                       Page 201
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 202 of 237




                                                                       EXHIBIT "2"
                                                                       Page 202
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 203 of 237




                                                                       EXHIBIT "2"
                                                                       Page 203
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 204 of 237




                                                                       EXHIBIT "2"
                                                                       Page 204
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 205 of 237




                                                                       EXHIBIT "2"
                                                                       Page 205
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 206 of 237




                                                                       EXHIBIT "2"
                                                                       Page 206
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 207 of 237




                                                                       EXHIBIT "2"
                                                                       Page 207
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 208 of 237




                                                                       EXHIBIT "2"
                                                                       Page 208
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 209 of 237




                                                                       EXHIBIT "2"
                                                                       Page 209
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 210 of 237




                                                                       EXHIBIT "2"
                                                                       Page 210
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 211 of 237




                                                                       EXHIBIT "2"
                                                                       Page 211
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 212 of 237




                                                                       EXHIBIT "2"
                                                                       Page 212
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 213 of 237




                                                                       EXHIBIT "2"
                                                                       Page 213
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 214 of 237




                                                                       EXHIBIT "2"
                                                                       Page 214
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 215 of 237




                                                                       EXHIBIT "2"
                                                                       Page 215
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 216 of 237




                                                                       EXHIBIT "2"
                                                                       Page 216
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 217 of 237




                                                                       EXHIBIT "2"
                                                                       Page 217
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 218 of 237




                                                                       EXHIBIT "2"
                                                                       Page 218
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 219 of 237




                                                                       EXHIBIT "2"
                                                                       Page 219
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 220 of 237




                                                                       EXHIBIT "2"
                                                                       Page 220
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 221 of 237




                                                                       EXHIBIT "2"
                                                                       Page 221
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 222 of 237




                                                                       EXHIBIT "2"
                                                                       Page 222
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 223 of 237




                                                                       EXHIBIT "2"
                                                                       Page 223
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 224 of 237




                                                                       EXHIBIT "2"
                                                                       Page 224
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 225 of 237




                                                                       EXHIBIT "2"
                                                                       Page 225
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 226 of 237




                                                                       EXHIBIT "2"
                                                                       Page 226
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 227 of 237




                                                                       EXHIBIT "2"
                                                                       Page 227
Page 228
Case 8:17-bk-10706-ES
EXHIBIT "2"
                        Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 228 of 237
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 229 of 237




                                                                       EXHIBIT "2"
                                                                       Page 229
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 230 of 237




                                                                       EXHIBIT "2"
                                                                       Page 230
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 231 of 237




                                                                       EXHIBIT "2"
                                                                       Page 231
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 232 of 237




                                                                       EXHIBIT "2"
                                                                       Page 232
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 233 of 237




                                                                       EXHIBIT "2"
                                                                       Page 233
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 234 of 237




                                                                       EXHIBIT "2"
                                                                       Page 234
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 235 of 237




                                                                       EXHIBIT "2"
                                                                       Page 235
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 236 of 237
Case 8:17-bk-10706-ES   Doc 221 Filed 11/22/17 Entered 11/22/17 12:55:00   Desc
                        Main Document   Page 237 of 237
